DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      YONNATHAN AMIRANTE,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D21-262

                              [March 11, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Kenneth A. Gottlieb, Judge; L.T. Case Nos.
15019187MU10A and 17-000008AC10A.

   Gordon Weekes, Public Defender, and James K. Rubin, Assistant Public
Defender, Fort Lauderdale, for appellant.

   Harold F. Pryor, State Attorney, and Nicole Bloom, Assistant State
Attorney, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.